—In a proceeding to determine the amount of the lien of Sulsky & Haber, P. C., on the proceeds of the underlying action, Sulsky & Haber, P. C. appeals from an order of the Supreme Court, Nassau County (Morrison, J.), entered September 10, 1990, which, after a hearing, held that it was not entitled to any compensation for services rendered in the underlying action.
Ordered that the order is affirmed, with costs.
Despite the appellant’s contentions, we find that the Supreme Court properly determined that the appellant was not entitled to a lien on the proceeds of the underlying action. It is well settled that issues of credibility are to be determined by the trier of facts and that such determinations should not be disturbed on appeal unless clearly unsupported by the record (see, Eschbach v Eschbach, 56 NY2d 167). We find that the Supreme Court’s conclusion that the appellant agreed to provide the plaintiff with free legal services in the underlying action was supported by the lack of a written retainer agreement or any itemized statement relating to legal fees and services in that matter.
We have considered the appellant’s remaining contentions and find that they are without merit. Rosenblatt, J. P., Copertino, Pizzuto and Joy, JJ., concur.